OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on March 22, 1967, under the name Louis Anthony Tirelli.
On January 22, 1988, respondent was convicted after trial *276by a jury in the County Court, Rockland County, of attempted grand larceny in the third degree in violation of Penal Law §§ 110.00 and 155.35, a class E felony, falsifying business records in the first degree (two counts) in violation of Penal Law § 175.10, class E felonies, and misconduct by an attorney in violation of Judiciary Law § 487, a misdemeanor.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and the clerk of the court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Brown and Sullivan, JJ., concur.